Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 1 of 22



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No. 19-61370-CIV-SMITH/VALLE

 HARVEY J. KESNER,

       Plaintiff,

 vs.

 BARRON’S, INC., et al.,

       Defendants.

 _______________________________/




  DEFENDANT DOW JONES’S MOTION TO DISMISS FOR IMPROPER VENUE OR IN
   THE ALTERNATIVE TO TRANSFER VENUE, OR TO DISMISS FOR FAILURE TO
        STATE A CLAIM, AND INCORPORATED MEMORANDUM OF LAW
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 2 of 22



         Defendant Dow Jones and Company, Inc., erroneously sued as “Barron’s, Inc.”
  (“Defendant” or “Dow Jones”) moves to dismiss the Complaint of Plaintiff Harvey Kesner
  (“Plaintiff” or “Kesner”) for improper venue pursuant to Fed. R. Civ. P. 12(b)(3), or in the
  alternative to transfer this case to the Southern District of New York pursuant to 28 U.S.C.
  §1404, or to dismiss for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). In support
  of its motion to dismiss for improper venue or transfer, Defendant joins in and adopts the
  arguments set forth in the motion of Defendant William Alpert to dismiss for improper venue, or
  in the alternative to transfer venue (“Alpert Motion”).1 In support of its motion to dismiss for
  failure to state a claim, Defendant states as follows:
                                          INTRODUCTION
         On October 4, 2018, Defendant published a Barron’s news story written by Mr. Alpert
  (the “Article”), prompted by a major securities fraud suit filed by the U.S. Securities and
  Exchange Commission (“SEC”), in which the SEC alleged that investor Barry Honig and other
  investors organized “pump-and-dump schemes” involving three small publicly traded
  companies. The SEC lawsuit alleges that the Honig group controlled the companies’
  managements, and that their scheme netted them more than $27 million, while leaving public
  investors with virtually worthless stock.
         Public SEC records show that all three publicly traded companies that were the subject of
  the Honig group’s alleged pump-and-dump scheme used the same law firm in which Plaintiff
  Harvey Kesner was a named partner—Sichenzia Ross Ference Kesner—with Plaintiff listed
  specifically in SEC filings from two of those three companies. SEC records also show that
  Plaintiff and the stock transfer company he controlled were involved with many companies in
  which the Honig group defendants invested.
         Mr. Alpert’s thoroughly researched news story reported on these official SEC filings and
  public records of judicial proceedings—including a lawsuit filed on the heels of the SEC action
  by one of the three companies that were the subject of the alleged pump-and-dump scheme,
  MabVax Therapeutics, alleging that Plaintiff Kesner breached his fiduciary duty as MabVax’s
  securities lawyer by favoring Mr. Honig’s interests over the company’s. Among other things,


  1
    Dow Jones respectfully requests, in the interest of judicial economy, that the Court take up its
  and Defendant Alpert’s venue and transfer motions before addressing Dow Jones’s substantive
  motion to dismiss for failure to state a claim.
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 3 of 22



  the MabVax lawsuit alleges that Kesner improperly represented MabVax in its SEC filings and
  in the SEC investigation that resulted in the SEC action despite the conflict of interest arising
  from Kesner and his firm’s involvement with Honig and the other defendants in the SEC action.
          The matters discussed in the Article are of great interest to the public and particularly the
  investing public—Barron’s readership. Indeed, SEC records are publicly available to allow the
  investing public and others to review who is involved with, investing in and representing public
  companies. While that story derived from the public record may be one that Plaintiff preferred
  not be told, that is not a basis for a defamation lawsuit under controlling law and well-established
  First Amendment principles. Reporting on government records lies at the core of journalism and
  is not actionable as defamation under the fair report privilege.
          Unable to dispute the public record, Plaintiff’s Complaint focuses principally, if not
  exclusively, on claiming that the Article’s headline (“The Lawyer at the Center of SEC Pump-
  and-Dump Case”) is somehow false and defamatory. (See Compl., ECF No. 1, at ¶¶ 2, 4, 6.)
  But both on its face and when read in the context of the entire Article—as it must be—that
  headline does not accuse Plaintiff of “securities fraud” as he claims. (Id. at ¶ 4.) To the
  contrary, the body of the Article explains that Plaintiff’s connection to the SEC case lies in the
  fact that not only was he (or the law firm that once bore his name) the lawyer for the three
  companies that were the subject of the SEC’s pump-and-dump case, but also for dozens of other
  companies in which Honig and the other pump-and-dump defendants had an interest.
          As a matter of law, the headline is a non-actionable “fair index” of the Article, which in
  turn accurately reflects undisputed public record facts and refutes the defamatory reading
  Plaintiff proffers. Additionally, the headline, like the Article itself, also is protected by the fair
  report privilege. Further still, the use of an idiomatic phrase like “at the center of” in the
  headline is figurative in nature, and protected opinion based on the facts disclosed in the Article.
  Again, the truth of those reported facts is established by the public record—namely, the SEC
  filings—of which the Court may take judicial notice on this Motion.
          Confined by the undisputed true facts and public record, the only other statements in the
  Article about which Plaintiff has complained fail as a matter of law to state a defamation claim.
  Like the headline, the few other statements specifically identified by Plaintiff accurately reflect
  the gist of the public record facts, including the MabVax lawsuit and a lawsuit that Plaintiff




                                                      2
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 4 of 22



  himself filed against his former law firm. These statements are thus, as a matter of law,
  protected by the fair report privilege. (See Compl. at ¶¶ 4 n. 1, 32; 36(e).)
         Plaintiff’s other counts—“Commercial Disparagement,” “Deceptive and Unfair Trade
  Practices, “Tortious Interference”—are wholly derivative and duplicative of the meritless
  defamation claim, and improperly attempt to end run the specific, First Amendment-informed
  limitations on defamation claims.
         For the reasons set forth below, based on the allegations of the Complaint and the public
  record, Plaintiff’s claims fail and must be dismissed with prejudice.
                                           BACKGROUND
         The Parties. Plaintiff alleges that he is “a member of the Bar of the State of New York
  and is licensed to practice before all State and Federal Courts in New York,” and that “between
  1982 and 2018, [he] built an extremely successful practice as an attorney representing clients in
  securities matters,” including as a named “partner in the New York law firm, Sichenzia Ross
  Ference Kesner” (“Sichenzia”). (Compl. at ¶ 12.)
         Barron’s, a publication of Dow Jones, is headquartered in New York, New York. See
  https://www.dowjones.com/offices/office-in-new-york/.2 Barron’s “publishes a weekly
  investment magazine” and operates the barrons.com website. (Compl. at ¶ 14.)
         Mr. Alpert, an award-winning journalist, “has been employed by Barron’s as a writer and
  editor since 1984”. (Compl. at ¶ 15, citing https://www.barrons.com/authors/8520 (“His
  investigations have inspired stock-fraud prosecutions and reforms in such areas as ‘backdoor’
  stock-exchange listings, for-profit colleges, and the Magnitsky Act that sanctions international
  human-rights violators”)).
         The SEC Action. As Plaintiff alleges, “[o]n September 7, 2018, after a thorough, multi-
  year investigation, the SEC filed a civil enforcement action in the United States District Court for
  the Southern District of New York” (the “SEC Action”), alleging “three highly profitable ‘pump-
  and-dump’ schemes perpetrated by” Barry Honig, John Stetson, and other individual and
  corporate defendants named in the complaint, involving “the stock of three public companies”;
  while “enriching Defendants by millions of dollars, [the scheme] left retail investors holding


  2
    Plaintiff erroneously alleges that Barron’s is a “Massachusetts corporation, headquartered in
  Boston” and that it is a “subsidiary” of Dow Jones. (Compl. at ¶ 14.) “Barron’s Inc.” does not
  exist as a legal entity and Dow Jones, publisher of Barron’s, is the proper defendant.

                                                    3
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 5 of 22



  virtually worthless shares.” (Compl. at ¶ 21.) See Complaint, U.S. S.E.C. v. Barry C. Honig, et
  al., No. 18-cv-08175, ECF No. 1, at ¶ 1 (S.D.N.Y., filed Sept. 7, 2018) (“SEC Complaint”).3
          The three publicly traded companies are designated in the SEC Complaint as Companies
  “A,” “B” and “C.” (Id.) The identities of these companies have been identified, in subsequent SEC
  filings and otherwise, as MabVax Therapeutics (“MabVax”); MGT Capital Investments
  (“MGTI”); and Cocrystal Pharma, Inc. f/k/a Biozone Pharmaceuticals (“COCP”). Declaration of
  Natalie J. Spears (“Spears Decl.”), Ex. A.4 See, e.g., id. Ex. A1, MabVax Form 10-K/A, p. F-41
  (filed Oct. 15, 2018) (“In the Complaint, the SEC alleges a variety of misconduct with respect to
  the Investor Defendants’ transactions and/or relationships with three public issuers, including a
  public issuer identified as ‘Company C,’ which we understand to be MabVax”).
          Public Records Establish Plaintiff’s Involvement With the Companies Implicated in
  the SEC Action, and With Honig and the Other Defendants in That Action. Public filings
  with the SEC establish the following facts with respect to Plaintiff:
      x   All three publicly traded companies whose stock was the subject of the SEC Action used
          Plaintiff’s law firm Sichenzia Ross Ference Kesner as their lawyer—including during the
          SEC’s investigation—with two of those three companies listing Kesner specifically on
          SEC filings. See examples in Spears Decl., Ex. B.
      x   Two of those companies, COCP and MabVax, used a stock transfer company by the
          name of Equity Stock Transfer (“EST”). See Spears Decl., Ex. C. EST was financed and
          controlled by Plaintiff. See id., Ex. D.
      x   SEC filings over the past decade also show that over two dozen companies backed by
          Honig or other defendants in the SEC Action used Plaintiff as their lawyer. See Spears
          Decl., Ex. E.5


  3
    A true and correct copy of the SEC Complaint is attached to the Declaration of Rachel Fugate
  (“Fugate Decl.”) as Exhibit 2.
  4
     For the Court’s convenience and in the interest of clarity, the Spears Declaration contains
  excerpts from SEC public records relevant to this Motion, accompanied by Tables that include,
  for each record, (1) the title of the SEC filing; (2) a description of the relevant portion and where
  it is located in the document; and (3) a link to the full public record on the SEC’s web archive.
  5
    In addition, court records show that Plaintiff has served as counsel for Honig personally,
  including in litigation. See, e.g., Joint Case Management Stmt., Fisher v. Biozone, 3:12-cv-
  03716, 2017 WL 2822546 (N.D. Cal., filed Apr. 20, 2017) (Sichenzia Ross Ference Kesner and
  Harvey J. Kesner, Esq., counsel of record for defendants Barry Honig and Michael Brauser).

                                                     4
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 6 of 22



      x   SEC filings also show that many of these companies also used EST as their stock transfer
          agent. See Spears Decl., Ex. F.
          The MabVax Action Against Plaintiff and His Firm. Plaintiff’s representation of
  MabVax was the subject of a lawsuit that MabVax filed in California against Sichenzia, Plaintiff,
  and other Sichenzia lawyers (the “MabVax Action”). The MabVax Action alleges that Honig and
  Stetson, major investors in MabVax, required MabVax to hire Plaintiff. Complaint, MabVax
  Therapeutics Holdings, Inc. v. Sichenzia Ross Ference LLP, et al., No. 37-2018-00045609-CU-PN-
  CTL, at ¶¶ 30, 31 (Cal. Super. Ct., San Diego Cty., filed Sept. 10, 2018).6
          Asserting malpractice, breach of fiduciary duty, fraud and other claims, the MabVax
  Action alleges that Plaintiff and Sichenzia “exploited their positions by looking out for themselves,
  and for other more-valued clients”—i.e., Honig, Stetson, et al.—and “inexcusably put MabVax in
  harm’s way by providing conflicted, self-interested, misleading and improper advice”. (Id. at ¶¶ 3,
  11.) “Sichenza—led by Kesner and his partners—provided MabVax with misleading legal advice
  in order to protect the interests of themselves and their other clients (i.e. the other [Honig group]
  Investors),” and caused MabVax to be delisted on the Nasdaq Stock Exchange. (Id. at ¶ 15.)
          The MabVax Action alleges—consistent with the public SEC filings—that “Sichenzia
  and Kesner have worked on numerous transactions with the other [Honig group] Investors during
  their long relationship—at least five transactions per year,” and that “since Kesner first joined
  Sichenzia in 2009, Sichenzia and Kesner have been inserted as counsel to at least 22 other
  companies (i.e., other than MabVax), in which Honig and/or Stetson has invested.” (Id. at ¶
  38.)7
          Not only was Plaintiff counsel to MabVax—and closely tied to Honig and other investors
  named in the SEC Action through numerous representations documented in public SEC filings—

  6
   A true and correct copy of the Complaint in the MabVax Action is attached to the Fugate
  Declaration as Exhibit 3.
  7
    According to the MabVax Complaint, in emails discussing media coverage of the SEC’s
  investigation into possible manipulation of stock in “companies backed by financier Barry C.
  Honig,” Plaintiff’s partner Gregory Sichenzia remarked “Just awful did u read . . . mentions
  every one of Harvey clients he has ever had.” (Id. at ¶ 77.) Among other things, a February 16,
  2018 CNBC article about Honig’s investment in Riot Blockchain reported that “SEC filings
  suggest that when Honig began his charge to take over the board, he was represented by lawyer
  Harvey Kesner of Sichenzia Ross Ference Kesner LLP. A few months later, Kesner’s law firm
  appears on Riot Blockchain’s SEC filings. . . . When reached by phone, Kesner said he didn’t
  know anything about Riot Blockchain and Barry Honig and hung up.” (Id. at ¶ 71.)

                                                     5
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 7 of 22



  but Plaintiff represented MabVax in the SEC investigation that led to the SEC Action,
  notwithstanding his alleged conflict. (Id. at ¶¶ 3, 8, 80-82, 90.) MabVax alleges that Plaintiff
  and Sichenzia “plainly knew or should have known of their conflicted status because they are
  among the Investors under scrutiny; they had also served as counsel for the Investors in
  substantially similar matters.” (Id. at ¶ 81 n. 14.)
         The MabVax Action alleges that Plaintiff and Sichenzia gave bad advice and failed to
  disclose that the Honig group of MabVax investors—“who were also clients of Sichenzia—were
  a so-called ‘13D Group,’ subjecting both them and MabVax to heightened disclosure
  requirements under the federal securities laws.” (Id. at ¶ 4; see also id. at ¶¶ 44-47.) The Action
  further alleges “Sichenzia’s illegality and exploitation of MabVax went well beyond false advice
  . . . In December 2016, Kesner personally revised a submission to a regulator to avoid scrutiny of
  the Investors’ activity”. (Id. at ¶ 6.) MabVax also alleges that Plaintiff breached his fiduciary
  and ethical duties to MabVax by sharing confidential MabVax information with Honig to allow
  Honig to maintain control over MabVax, to MabVax’s detriment. (Id. at ¶¶ 7, 48-49, 57.)
         The Barron’s Article. On October 4, 2018, Dow Jones published the Barron’s Article
  written by Mr. Alpert that is the subject of this Complaint. (Compl. at ¶ 2.)8 The Article was
  prompted by the SEC Action alleging “pump-and-dump schemes organized by investor Barry
  Honig,” involving “stock in three small companies.” (Fugate Decl., Ex. 1.)
         Based on the public record, including the SEC documents and MabVax Complaint
  discussed above, the Barron’s Article accurately reports that (1) Plaintiff and/or his firm were
  counsel to all three Honig-backed companies at issue in the SEC Action; (2) the stock transfer
  company he controlled and financed, EST, was retained by two of those companies9; (3) Plaintiff
  and EST were retained by dozens of other Honig-backed companies; and (4) MabVax was suing
  Plaintiff and his law firm for malpractice and breach of fiduciary duty, alleging in its Complaint,
  inter alia, that Plaintiff favored the interests of Honig and his associates over those of MabVax.




  8
    Kesner’s Complaint does not attach the Article, but includes a link to the Article, which was
  only published online: https://www.barrons.com/articles/the-lawyer-at-the-center-of-sec-pump-
  and-dump-case-1538675403. A true and correct copy of the Article is attached to the Fugate
  Declaration as Exhibit 1.
  9
   As noted at the end of the Article, “an earlier version of this article said that all three companies
  used” EST and was corrected. (Fugate Decl., Ex. 1.)

                                                    6
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 8 of 22



          The Article nowhere states that Plaintiff is a defendant in the SEC Action (Compl. at ¶¶ 22-
  23), or accuses Plaintiff of being “involved in securities fraud” (id. at ¶ 4); in fact, it specifically
  says his firm’s role is “unmentioned” in the SEC Complaint (to which the Article links). Nor does
  the Article accuse Plaintiff of any other wrongdoing; instead, it accurately reports the allegations in
  the SEC Action, the MabVax Action, and the undisputed facts about Plaintiff that are part of the
  public record through SEC filings.
                                               ARGUMENT
  I.      BASED ON THE COMPLAINT AND MATTERS PROPERLY CONSIDERED ON
          A RULE 12(B)(6) MOTION, THIS CASE SHOULD BE DISMISSED
          Based on the Article and related public records, it is clear that Plaintiff’s claims are ripe
  for disposition as a matter of law. See, e.g., Nix v. ESPN, Inc., 772 F. App’x 807, 812 (11th Cir.
  2019) (“[w]hen the parties submit allegedly defamatory information to a court, that court ‘may
  determine as a matter of law whether allegedly defamatory publications are “fair and true”
  reports of official proceedings’”; affirming dismissal) (quoting Aguirre v. Best Care Agency,
  Inc., 961 F. Supp. 2d 427, 457 (E.D.N.Y. 2013)).
          To survive a motion to dismiss for failure to state a claim, Plaintiff cannot simply
  regurgitate labels, conclusions, and “a formulaic recitation of the elements of a cause of action.”
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678
  (2009); see also Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003)
  (“conclusory allegations, unwarranted factual deductions or legal conclusions masquerading as
  facts will not prevent dismissal”). Thus, while the Court must take all well-pleaded allegations
  as true for purposes of determining a motion to dismiss, it need not “take the plaintiff’s
  interpretation of the allegedly defamatory words at face value.” Lott v. Levitt, 556 F.3d 564, 569
  (7th Cir. 2009) (italics in original); see also Nix, 772 F. App’x at 809.
          In ruling on a motion to dismiss, the Court considers the Complaint’s attachments and
  material incorporated by reference. “[A] document need not be physically attached to a pleading to
  be incorporated by reference into it,” Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005); where the
  complaint refers to certain documents “central to the plaintiff’s claim, then the Court may consider
  the documents part of the pleadings for purposes of Rule 12(b)(6) dismissal.” Brooks v. Blue Cross
  & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997). That most certainly includes the
  Article at issue here, to which the Complaint links and references. Where complaint allegations are
  contradicted by attached or incorporated material, the latter controls, “and the allegations are

                                                       7
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 9 of 22



  nullified.” Degirmenci v. Sapphire–Ft. Lauderdale, 693 F. Supp. 2d 1325, 1341 (S.D. Fla. 2010).
          The Court may also take judicial notice of matters of public record without the motion
  being converted into a summary judgment motion. Universal Express, Inc. v. U.S. S.E.C., 177 F.
  App’x 52, 53 (11th Cir. 2006). Thus, government filings and records of judicial proceedings—
  such as the SEC filings and MabVax pleadings—are matters of which the court can take judicial
  notice on a motion to dismiss. See, e.g., U.S. ex rel. Osheroff v. Humana Inc., 776 F.3d 805, 811 n.
  4 (11th Cir. 2015) (“Courts may take judicial notice of publicly filed documents, such as those in
  state court litigation, at the Rule 12(b)(6) stage”); FindWhat Investor Group v. FindWhat.com, 658
  F.3d 1282, 1297 n. 15 (11th Cir. 2011) (“We are permitted to review the Defendants’ SEC filings
  ourselves in evaluating the sufficiency of the Plaintiffs’ allegations. . . a court may take judicial
  notice of the content of documents filed with the SEC”); Hubbard v. BankAtlantic Bancorp, Inc.,
  625 F. Supp. 2d 1267, 1279 (S.D. Fla. 2008) (“the Eleventh Circuit has expressly held that a court
  may judicially notice relevant documents legally required by, and publicly filed with, the Securities
  and Exchange Commission”).
          The courts favor early dismissal of untenable defamation claims because of “the chilling
  effect” these cases have on First Amendment rights. See Michel v. NYP Holdings, Inc., 816 F.3d
  686, 702 (11th Cir. 2016) (“there is a powerful interest in ensuring that free speech is not unduly
  burdened by the necessity of defending against expensive yet groundless litigation”).
          Dismissal is called for here. Both the MabVax Complaint and the SEC filings are publicly
  filed government records. Plaintiff cannot contest that the Article accurately reports the public
  record facts, and as a matter of law, the headline of which Plaintiff complains does not, when read
  in context, accuse Plaintiff of securities fraud. Further, like the Article in its entirety, the headline
  is plainly protected by the fair report privilege. Defendant cannot, consistent with the First
  Amendment, be punished for accurately reporting on information the government has made public.
  II.     CHOICE OF LAW—NEW YORK LAW APPLIES
          In this diversity action, the Court applies Florida choice-of law principles. Michel, 816
  F.3d at 694. In Florida, the “most significant relationship” test determines the applicable law by
  considering the contacts listed in the Restatement (Second) of Conflict of Laws. Id.; Grupo
  Televisa, S.A. v. Telemundo Commc’ns Grp., Inc., 485 F.3d 1233, 1240 (11th Cir. 2007). Those
  contacts “include”: (a) where the injury occurred, (b) where the conduct causing the injury
  occurred, (c) the “domicil, residence, nationality, place of incorporation and place of business of


                                                      8
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 10 of 22



  the parties”, and (d) where the parties’ “relationship, if any, . . . is centered.” Restatement (2nd)
  of Conflict of Laws § 145(2).10 Those contacts all point to application of New York law.
           Unquestionably, New York is the center of gravity of this dispute. The reporting and
  editing was done from New York11, about events that took place there—i.e., the SEC Action, filed
  in the Southern District of New York—for a publication that is headquartered there.
           On the other hand, Plaintiff only recently moved to Florida. His entire professional life
  was based in New York, and he claims damage to the “personal and professional reputation” he
  enjoyed “in the community in which he lived and worked”—i.e., New York. (Compl. at ¶ 12.)
  His professional reputation was centered in New York, where he is licensed and practiced law
  from 1982 to 2018, including as “a [named] partner in [a] New York law firm.” (Id.)12 Plaintiff’s
  conclusion that “[a] substantial part of the events giving rise to the claims stated in this action
  occurred in the Southern District of Florida” is unsupported by any well pleaded fact. (Id. at ¶
  20.)
           In Michel, supra, the Eleventh Circuit applied New York law in a defamation suit by a
  Florida resident where “the article was published in New York, regarding an event that took place
  in New York, and that allegedly caused harm to [plaintiff’s] business interests in New York,” and
  “[all defendants] are domiciled in New York.” 816 F.3d at 694. Indeed, the plaintiff there did not
  contest application of New York law, and the same result is required here.
           Further, with respect to the place of injury factor, “a plaintiff may suffer greater injury in
  another state if the defamatory matter ‘related to an activity of the plaintiff that is principally
  located in [that] state,’ or ‘the plaintiff suffered greater special damages in [that] state than in the
  state of his domicil.’” Nix, 772 F. App’x at 810 (quoting Restatement § 150). Such is certainly the
  case here—New York is both the locus of Plaintiff’s activities that were the Article’s subject, and
  his claimed reputational damage.




  10
     Courts also consider these contacts in light of the principles in Restatement § 6. See Bishop v.
  Fla. Specialty Paint Co, 389 So.2d 999, 1001 n.1 (Fla. 1980). Pertinent § 6 factors include: (1) the
  interest of other states in the determination of the particular issue, (2) the basic policies underlying
  the particular field of law, and (3) certainty, predictability and uniformity of result.
  11
    Additional information pertinent to the choice of law determination is found in the
  Declarations of William Alpert and Bob Rose, submitted in connection with the Alpert Motion.
  12
       Plaintiff is not licensed, and does not practice law, in Florida. See Alpert Motion at n. 8.

                                                      9
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 11 of 22



          The other relevant factors (place the conduct occurred and location of parties) likewise favor
  New York law because the events reported were centered in New York (e.g., the SEC Action and
  Plaintiff’s law practice), and the reporting and “decision to publish . . . [were] made in New York,”
  and therefore Defendants’ “connection to New York . . . is stronger” than Plaintiff’s newly
  established “connection to Florida”. Gubarev v. BuzzFeed, Inc., No. 1:17-cv-60426-UU, Corr. Order
  on Pl. Mot. for Partial Judgment on Pleadings, ECF No. 171, at 8 (S.D. Fla. June 5, 2018). The
  “place where the parties’ relationship is centered” factor is of “neutral weight because the parties did
  not allege any relationship outside of the defamation suit.” Nix, 772 F. App’x at 811.
          In short, Florida’s connection to this case, and any argument for applying Florida law, is
  weak, while New York’s interest in protecting reporters and publishers is strong, particularly
  under the fair report privilege. Moreover, “applicability of New York defamation law to a New
  York publication encourages ‘certainty, predictability and uniformity of result’ and ‘ease in the
  determination and application of the law to be applied.’” Michel v. NYP Holdings, Inc., 2015
  WL 1285309, at *3 (S.D. Fla. Mar. 4, 2015), aff’d in relevant part, 816 F.3d 686 (11th Cir.
  2016) (quoting Bishop, 389 So.2d at 1001). Nor would Florida’s interests and policies be
  meaningfully threatened by applying New York’s law, particularly since Florida also has a
  strong fair report privilege and commitment to protecting a free press. See, e.g., Ortega v. Post-
  Newsweek Stations, Florida, Inc., 510 So.2d 972, 976 (Fla. 3d DCA 1987) (privilege “exists so
  that the public may be kept informed of the workings of government”).13
  III.    THE ARTICLE’S HEADLINE CANNOT SUPPORT THE DEFAMATION CLAIM
          The Article accurately and truthfully describes Plaintiff’s involvement with individuals
  and companies related to the SEC Action, as documented on the face of public SEC filings, and
  accurately summarizes the related allegations in the MabVax Action. Plaintiff’s Complaint does
  not dispute this, nor could he plausibly do so. Instead, in apparent recognition of the fact that the
  Article’s reporting is not actionable, Plaintiff principally attempts to found his claim solely on
  the Article’s headline (“The Lawyer at the Center of SEC Pump-and-Dump Case”). That he
  cannot do, for a whole host of legal reasons.
          First, the headline is, as a matter of New York law, a non-actionable “fair index” of the
  Article itself. See, e.g., Kamalian v. Reader’s Digest Ass’n, Inc., 29 A.D.3d 527, 528 (2d Dep’t


  13
    While Defendants are entitled to the benefit of New York law, Plaintiff’s claims would fail
  under Florida law too, and Defendants also cite pertinent Florida law in support of this Motion.

                                                     10
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 12 of 22



  2006) (ordering dismissal). When the headline here is read in context of the entire Article, as it
  must be under well-established law, it is a fair and accurate description of the indisputable SEC
  public record filings referenced and discussed in detail in the Article. These records reveal that
  Plaintiff’s firm represented all three companies (with Kesner listed specifically in records filed by
  two of the companies) whose stock was the subject of the alleged “pump and dump” scheme that
  the SEC investigated and ultimately charged in the SEC Action against the investor group, with
  whom Plaintiff also has close ties, again as documented by public SEC records.
          Furthermore, the headline also is protected by the fair report privilege because it
  summarizes the Article itself, which in turn is based on public records, including the above-noted
  SEC filings as well as the MabVax Complaint. New York’s fair report privilege, codified in
  Section 74 of the New York Civil Rights Law, provides absolute immunity “for the publication of
  a fair and true report of any judicial proceeding, legislative proceeding or other official proceeding,
  or for any heading of the report which is a fair and true headnote of the statement published.” The
  statute is interpreted liberally “to provide broad protection to news accounts of judicial or other
  official proceedings.” Cholowsky v. Civiletti, 69 A.D.3d 110, 114 (2009). As with the fair index
  defense, it is axiomatic under the fair report privilege that the headline must be read together with
  the Article, and is protected where, as here, it is a “fair and true headnote” of the Article’s reporting
  of public records. See, e.g., Idema v. Wager, 120 F. Supp. 2d 361, 369 (S.D.N.Y. 2000).
          Based on the twin pillars of “fair index” and “fair report,” the Court should reject as a
  matter of law Plaintiff’s attempt to concoct a defamation claim by divorcing the headline from
  the text of the accurate and legally protected reporting on public records in the Article.
          A.      The Headline Is a Non-Actionable, Fair Index of the Article.
          “If the headline is “a ‘fair index’ of the related news article, it is not actionable as a
  matter of law”; this “threshold question is one of law for the court, not a question of fact for a
  jury.” White v. Berkshire–Hathaway, Inc., 10 Misc. 3d 254, 256 (N.Y. Sup. Ct., Erie Cty. 2005);
  Kamalian, 29 A.D.3d at 528 (ordering dismissal). “To determine if the headline is fair, it and the
  entire content of the [publication] must be construed together.” Cole Fischer Rogow, Inc. v Carl
  Ally, Inc., 29 A.D.2d 423, 426 (1st Dep’t 1968), aff’d, 25 N.Y.2d 943 (1969). In making this
  determination it is clear that “[a] newspaper need not choose the most delicate word available in
  constructing its headline; it is permitted some drama in grabbing its reader’s attention, so long as




                                                     11
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 13 of 22



  the headline remains a fair index of what is accurately reported below.” Test Masters Educ.
  Servs., Inc. v. NYP Holdings, Inc., 603 F. Supp. 2d 584, 589 (S.D.N.Y. 2009).
          Here, in addition to accurately reporting the allegations of the MabVax Complaint, the
  Article truthfully reports the facts established by the publicly-filed SEC records: that Plaintiff’s firm
  was counsel of record for the three publicly traded companies that were the subject of the SEC’s
  securities fraud case against Barry Honig and other investors in those companies (see Spears Decl.,
  Exs. A-B); that his stock transfer agency was retained by two of those companies (see id., Exs. C-D);
  and that Plaintiff’s connection to the Honig group defendants was not limited to these three
  companies—he was the lawyer for dozens of companies backed by the Honig group, over more than
  a decade (see id., Ex. E). None of those statements are false. Plaintiff does not dispute these facts—
  and could not plausibly dispute them.
          Certainly then, it cannot be defamatory—or even unfair—to report on all these publicly
  established ties and connections under the headline “The Lawyer at the Center of the SEC Pump-
  and-Dump Case”. Indeed, characterizations far less “fair” than the headline at issue here have
  been held not actionable. See, e.g., Test Masters, 603 F. Supp. 2d at 589 (headline “LSAT
  CRAM ‘SCAM’ BARED” was “a fair index of the information included in the article” about
  investigation of plaintiff test preparation business); Kamalian, 29 A.D.3d at 528 (headline,
  “‘Doctors’ Deadly Mistakes,’ when read and evaluated in conjunction with the text it precedes,
  was a fair index of the article,” which discussed plaintiff’s history of malpractice complaints)
  White, 10 Misc. 3d at 256 (headline “Unscrupulous operation gouges nursing home,” while “a
  far cry from flattery” was “supported by findings contained in HUD’s Inspector General’s
  investigation reported in the news article” and not actionable). As a matter of law, the headline is
  a “fair index” of the matters reported in the Article and therefore not actionable as defamation.
          Furthermore, when read in context, the defamatory meaning Plaintiff tries to ascribe to
  the headline is not sustainable. Indeed, not only is it required by law that the headline be read
  together in context with the Article itself, but here, on its face, the headline does not name
  Plaintiff, does not say that the “Lawyer” has committed any wrongdoing, and indeed, does not
  affirmatively state in what specific sense the “Lawyer” is at the “Center” of the SEC case, i.e.,
  whether it is because the Lawyer is representing parties to that case, or is a key witness, or in
  some other sense. Thus, both as a matter of law and the terms of the particular headline at issue
  here, the headline necessarily requires reference to the Article as a whole. See, e.g., Triano v.


                                                     12
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 14 of 22



  Gannett Satellite Info. Network, Inc., No. 09–cv–2497, 2010 WL 3932334, *4 (S.D.N.Y. Sept.
  29, 2010) (“a headline that does not directly name the plaintiff is not independently actionable”;
  the “full text of the article” must be considered) (quoting White, 10 Misc. 3d at 256); Trudeau v.
  Plattsburgh Publ’g Co., 11 A.D.2d 852 (3d Dep’t 1960) (“There is nothing in the headline
  naming or identifying any person. Reading the headline alone no one is defamed”).14
         Here, the full text of the Article makes clear that investors were charged and the “Lawyer”
  was not—and in fact, points out that Plaintiff’s firm was “unmentioned” in the SEC Complaint.
  Furthermore, the Article supplies a hyperlink to the SEC Complaint itself. Hyperlinked material is
  treated as part of “the necessary context for [an] allegedly defamatory remark.” Boley v. Atl.
  Monthly Grp., 950 F. Supp. 2d 249, 262 (D.D.C. 2013).15
         Thus, read in context and its entirety—as it must be—the Article refutes Plaintiff’s reading
  of the headline to accuse him of being “involved in securities fraud.” (Compl. at ¶ 4.) Indeed,
  even where a headline is on its face untrue, the New York courts have held is it non-actionable if
  the text explains and dispels the alleged defamatory meaning. See, e.g., Triano, 2010 WL 3932334
  at *5 (even if headline “Purchase Man Charged with Felony in Hunting Death” was “literally false,
  the full context of the article contradicted the headline and was substantially true”); Trudeau, 11
  A.D.2d at 852 (while headline falsely stated “Man Arrested for Carrying Marijuana,” reading “the
  headline and the article together,” it was clear that “the article charged only disorderly conduct
  against plaintiff”); Seldon v. Shanken, 143 A.D.2d 3, 4 (1st Dep’t 1988) (“text of the article
  dispelled any possible misleading meaning of the headlines”).
         Here, the text of the Article not only dispels the proffered defamatory meaning (the
  notion that Plaintiff was charged with securities fraud), it explains exactly what is meant by “at
  the center.” That is, as the SEC public record filings accurately reported on in the Article



  14
      Again, it is a general rule of defamation law generally “that both the headline and the item to
  which it is attached are to be considered as one document in determining the effect of an article
  complained of as being defamatory. They are construed together in deciding whether the article
  is libelous, to ascertain the character of the libel, and to find against whom the libel is directed.”
  Cole Fischer, 29 A.D.2d at 426; Rubin v. US News & World Report, Inc., 271 F. 3d 1305, 1306
  (11th Cir. 2001) (“The gist of any statement within a publication or broadcast is found only by
  reference to the entire context”).
  15
     See also, e.g., McKee v. Cosby, 874 F.3d 54, 64 (1st Cir. 2017) (defendant’s letter provided
  links to articles from which allegedly defamatory statements were drawn, “enabling readers to
  examine the sources for themselves and consider the comments in context”; affirming dismissal).

                                                    13
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 15 of 22



  establish, Plaintiff was in fact at the center of what Plaintiff characterizes as the investor
  “universe” that the SEC investigated and ultimately charged (Compl. at ¶ 36(e))—he or the law
  firm that once bore his name was the lawyer for businesses whose stock price the SEC charges
  was manipulated, and is a common thread running through the SEC Action and the Honig
  constellation of investors. (See Spears Decl., Exs. A-F.) Plaintiff is without question in the
  middle of it all—at the center—and there is nothing inaccurate or unfair about so stating, given the
  full context of the Article.
          Stepanov v. Dow Jones & Co., Inc., 120 A.D.3d 28 (1st Dep’t 2014) also is instructive:
  the court there dismissed a complaint by a businessman and his company (Midland) alleging they
  were defamed in a Barron’s article describing an embezzlement conspiracy involving Russian
  businessmen and officials. Like Plaintiff here, they argued that, by describing the conspirators’
  various illegal activities “and noting the links” with Midland, “the article defamed them by
  leading readers to believe that Midland was connected to the . . . illegal activity.” Id. at 34-35.
  The court rejected that argument, finding the connections the article described were
  “substantially true. Therefore, it is not capable of the defamatory connotation that plaintiffs claim
  it carries.” Id. at 35.16
          Dismissal is likewise called for here. The “at the center” headline is a fair index of the
  Article, which reflects the litany of established, undisputed connections between Plaintiff and the
  companies and defendants in the SEC Action on the face of SEC public records, and (as
  discussed below) is plainly subject to the fair report privilege. Read in context of the full Article,
  the headline is incapable of the defamatory connotation Plaintiff conjures.17

  16
     The court also dismissed the plaintiff’s “defamation by implication” argument because he
  failed to make the “rigorous showing that the language of the communication as a whole can be
  reasonably read both to impart a defamatory inference and to affirmatively suggest that the
  author intended or endorsed that inference.” Id. at 37-38; see also Aboutaam v. Dow Jones &
  Co., Inc., No. 156399/2017, 2019 WL 1359772 (Sup. Ct. N.Y. Cty. Mar. 22, 2019) (dismissing
  defamation by implication claim based on headlines).
  17
     In addition to the headline being a fair index of a truthful article, and the Article dispelling
  any possible defamatory meaning of the headline, there is nothing “false” in the complained-of
  headline. It is a substantially true precis of the public record’s “gist,” and would produce no
  greater “sting” than reciting Plaintiff’s well-established connections with the SEC Action
  defendants. Tannerite Sports, LLC v. NBCUniversal News Group, 864 F.3d 236, 241-43 (2d Cir.
  2017) (affirming dismissal); Birkenfeld v. UBS AG, 172 A.D.3d 566 (1st Dep’t 2019) (since
  statements “were, at a minimum, substantially true,” “dismissal of the complaint was
  warranted”).

                                                    14
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 16 of 22



          B.      The Headline, Together With The Article, Also Is Protected by the Fair
                  Report Privilege.
          The Article is squarely protected by the privilege codified in the New York fair report
  statute for reporting on public records and judicial proceedings. That fair report privilege “is
  absolute ‘and is not defeated by the presence of malice or bad faith.’” Gillings v. N.Y. Post, 166
  A.D.3d 584, 586 (2d Dep’t 2018) (affirming dismissal) (quoting Glendora v. Gannett Suburban
  Newsp., 201 A.D.2d 620, 620 (2d Dep’t 1994) (neither omitting plaintiff’s “side” nor incorrectly
  stating that he “could not be reached for comment” could defeat absolute privilege; affirming
  dismissal)). The courts’ liberal application of the fair report privilege means that omissions or
  slight inaccuracies that do not alter the report’s substantial accuracy do not defeat the privilege.
  See, e.g., Foley v. CBS Broad., Inc., 958 N.Y.S.2d 60 (Sup. Ct. N.Y. Cty. 2006). It is enough that
  the substance of the article and headline are “substantially accurate.” Alf v. Buffalo News, Inc., 21
  N.Y.3d 988, 990 (2013) (the language used “should not be dissected and analyzed with a
  lexicographer’s precision”) (quoting Holy Spirit Ass’n for Unification of World Christianity v. N.Y.
  Times Co., 49 N.Y.2d 63 (1979)).18
          As a fundamental matter, in applying the fair report privilege (just as with the “fair index”
  protection) headlines are assessed with reference to the publication as a whole. See Idema, 120 F.
  Supp. 2d at 369; St. Louis v. NYP Holdings, Inc., No. 156522/2016, 2017 WL 887255, *1 (Sup. Ct.
  N.Y. Cty. Feb. 6, 2017). Here, the Article accurately reflects public record facts, including the
  SEC records and the MabVax lawsuit, and when read in context as a whole, utterly belies
  Plaintiff’s attempt to forge an actionable defamation from the headline alone.
          For example, in Becher v. Troy Publ’g Co., 183 A.D.2d 230 (3rd Dep’t 1992), the court
  held headlines identifying plaintiff as one of the defendants in a “Bribery Case” or “Bribery Trial”
  were a “fair and true headnote of the article[s] . . . entitled to absolute immunity” even though
  plaintiff was not charged with bribery, because bribery was “the predominant nature of the case as



  18
     Florida’s common law fair report privilege is also broad. It too applies “even if the official
  documents contain erroneous information” and requires only that the publication be a substantially
  correct account of information contained therein. “It is not necessary that [the publication] be exact
  in every immaterial detail or that it conform to the precision demanded in technical or scientific
  reporting.” Woodard v. Sunbeam Television Corp., 616 So. 2d 501, 502-03 (Fla. 3d DCA 1993). In
  addition to state fair report privileges, the Article is protected by the First Amendment privilege
  established by Cox Broad. Corp. v. Cohn, 420 U.S. 469, 496 (1975) (press cannot be exposed to
  liability “for truthfully publishing information released to the public in official court records”).

                                                    15
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 17 of 22



  a whole” and the articles “correctly stated that plaintiff was charged with conspiracy and making
  an apparently false sworn statement.” Id. at 236.
         Alf v. Buffalo News, supra, concerned a federal investigation of a corporation and related
  lawsuits. “The newspaper reported that NAC and its owner and chairman, plaintiff Christopher
  Alf, had admitted that NAC ‘cheated’ the government over a period of several years in the amount
  of millions of dollars”; like Plaintiff here, Alf argued that the report was “false and misleading”
  because it suggested “that plaintiff had personally engaged in wrongful conduct.” 21 N.Y.3d at
  989-90. The New York Court of Appeals decisively rejected that argument: “When examining a
  claim of libel, we do not view statements in isolation. Instead, ‘[t]he publication must be
  considered in its entirety when evaluating the defamatory effect of the words,’” and “viewing the
  articles as a whole, the average reader would conclude that the company, and not plaintiff, pleaded
  guilty to wrongdoing.” Id. at 990 (citations omitted).
         Plaintiff’s suggestion that the headline accuses him of personally committing “securities
  fraud” (Compl. at ¶ 4) is likewise totally incompatible with Defendants’ accurate reporting on
  the public record in the text of the Article, which clearly supports the headline’s description of a
  lawyer “at the center of” the SEC Action. Again, that headline simply summarizes the trail of
  public SEC filings and the publicly filed MabVax Complaint—all of which put Plaintiff at the
  center of the SEC Action in that he (and/or the firm in which he was named partner) was the
  lawyer for all three companies that were the subject of that Action, and he had myriad ties
  through his work as a securities lawyer to Honig and the other named defendant investors.
         Thus, “[t]o the extent” Plaintiff contends that “the headline could be misleading to the
  reader, for the purposes of section 74, any ambiguities and questions would have been resolved by
  perusing the article.” Idema, 120 F. Supp. 2d at 369 (headline “Militant Sues Red Hook” was “a
  ‘fair and true’ headnote of the article and is privileged under section 74”; article “nowhere describes
  [plaintiff] as a Communist or as someone on the lunatic fringes of society who seeks to overthrow
  the Government”); St. Louis v. NYP Holdings, 2017 WL 887255, *1 (“Marsh’s headline is
  unfortunate, sensationalist and drafted simply to garner attention. But the headline and the article,
  when considered together as one document, can only be characterized as a fair and true report”).19


  19
     See also Alan v. Palm Beach Newsp., Inc., 973 So. 2d 1177, 1178-80 (Fla. 4th DCA 2008)
  (reporting on criminal case privileged even though it painted plaintiff, who was ultimately
  acquitted, in a negative light and was phrased in a way to catch its readership’s attention).

                                                    16
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 18 of 22



         As shown by numerous fair report privilege cases like Idema and St. Louis, courts
  routinely dismiss claims based on more colorful or incendiary headlines than the headline at
  issue here. See also, e.g., Lacher v. Engel, 33 A.D.3d 10, 17 (1st Dep’t 2006) (statements that
  client was “very poorly served” by attorney who put “‘other aims and interests’ before the good
  of the client” were “if anything, an understatement” and “a tame characterization of the
  allegations” in malpractice complaint). The headline here is plainly protected under New York’s
  fair report privilege as a matter of law, and thus cannot be the basis of a defamation claim.
         C.      The Headline’s Use of A Figurative Expression (“At the Center”) May Also
                 Be Considered Constitutionally Protected Opinion Based on Disclosed Facts.
         Notwithstanding that the headline when considered together with the text of the Article as a
  whole is a nonactionable fair index of the truthful Article and protected by the fair report privilege,
  the Court may also consider dismissal on the grounds that the headline’s use of the loose and
  figurative expression “at the center” is constitutionally protected opinion based on disclosed facts.
         “[O]nly factual statements are actionable as defamation or libel[,]” because “New York
  law protects derogatory statements which may be categorized as ‘opinion’ as opposed to ‘fact.’”
  Chau v. Lewis, 771 F.3d 118, 128 (2d Cir. 2014). In distinguishing fact from opinion,
  “statements more likely to be characterized as fact are readily understood by the reader to have a
  precise, unambiguous and definite meaning and can be objectively characterized as true or
  false.” Id.20 Under both the First Amendment and New York Constitution, “concepts whose
  content is so debatable, loose and varying, that they are insusceptible to proof of truth or falsity”
  are protected opinion. Buckley v. Littell, 539 F. 2d 882, 894 (2d Cir. 1976); N.Y. Horse Rescue
  Corp. v. Suffolk Cty. S.P.C.A., 164 A.D.3d 909, 911 (2d Dep’t 2018) (“imprecise, subjective
  characterizations which could not be objectively verified” are “nonactionable expression[s] of
  opinion”); Dillon v. City of N.Y., 261 A.D.2d 34, 38 (1st Dep’t 1999) (“courts will not strain to
  find defamation where none exists” and “[l]oose, figurative” expressions “are not actionable”).
         Thus, where statements “may mean different things to different people,” they “are not
  capable of being proven true or false because of their subjective, relative meanings.” Mirage
  Ent’mnt, Inc. v. FEG Entretenimientos SA, 326 F. Supp. 3d 26, 37 (S.D.N.Y. 2018) (performer’s


  20
     While New York’s constitutional protection for opinion is intended to be broader than the
  federal constitution’s, see Immuno AG. v. Moor–Jankowski, 77 N.Y.2d 235, 256 (1991), even
  under the federal standard, a statement must “contain a provably false factual connotation” in
  order to be an actionable expression of fact. Milkovich v. Lorain Jour. Co., 497 U.S. 1, 19 (1990).

                                                    17
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 19 of 22



  statement that fans “deserve better” than how promoters “treated them” was nonactionable
  opinion) (citations omitted).21 Here, as noted above, the text of the Article which the headline
  references explains what is meant by “at the center”. But if looking at the headline alone,
  without reference to the Article, the court can consider that “there is no objective standard” for
  assessing whether and to what degree Plaintiff was at the “center” of the SEC case. Id. The
  expression in the headline was not being used in a mathematical or geometric sense; instead, if
  anything, it is the kind of loose and figurative speech incapable of precise verification on its own.
          Again, the “lawyer” could be “central” for any number of reasons. That is why the
  headline must be read in the context of the entire Article. Not only is it clear from that context
  that the alleged defamatory meaning (that Plaintiff committed securities fraud) is unsustainable
  (see supra section III(A)), the headline’s characterization can otherwise also be considered pure
  opinion based on disclosed facts. A statement of opinion is absolutely protected if, as here, it is
  “accompanied by a recitation of the facts upon which it is based.” D’Agostino v. Gould, 158
  A.D.2d 577, 578 (2d Dep’t 1990).22
  IV.     THE ONLY OTHER STATEMENTS IDENTIFIED IN THE COMPLAINT ARE
          NOT ACTIONABLE EITHER
          Aside from the headline, the Complaint identifies only two other specific statements as
  allegedly false and defamatory: that the Article purportedly (1) “falsely accused Kesner of
  failing in his ‘gatekeeper’ role as a securities lawyer to ‘protect the investing public’”; and (2)
  “falsely represents that Kesner was ‘terminated’ from the Dallas law firm, Haynes and Boone.”
  (See Compl. ¶ 4 & n. 1.)
          The “gatekeeper” statement in the Article is: “Securities lawyers and transfer agents are
  essential gatekeepers under federal regulations meant to protect the investing public”. That is a
  general observation that is not about Plaintiff, does not state that Plaintiff “failed” in that role, and is
  simply not actionable. Chau, 771 F.3d at 129 (“statements concern[ing] ‘CDO managers’
  generally” are “not ‘of and concerning’” plaintiff and not actionable). Even if the statement were

  21
     See also Idema, 120 F. Supp. 2d at 366 (word ‘militant’ used in headline “is not defamatory as a
  matter of law,” since it “has many meanings and shades of meaning”). Compare Michel, 816 F.3d
  at 696-97 (statements that performer was a “no-show” at a charity event for “his own” foundation
  was not opinion, as “[h]is attendance or non-attendance is not a matter of subjective opinion; it is a
  matter of objective empirical fact”).
  22
     See also, e.g., Silverman v. Daily News, L.P., 129 A.D.3d 1054, 1055 (1st Dep’t 2015); Prince
  v. Fox Television Stations, Inc., 137 A.D.3d 486, 488 (1st Dep’t 2016).

                                                      18
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 20 of 22



  about Kesner, it would in any event be protected as an opinion based on disclosed facts and by the
  fair report privilege as an accurate reflection of the gist of the public record allegations in the
  MabVax Action. See, e.g., MabVax Compl. at ¶¶ 3, 11, 15, 63 (discussing Plaintiff’s and Plaintiff’s
  firm’s breach of their fiduciary, “ethical and professional obligations” as lawyers, to “offer[] their
  best advice with respect to compliance with the United States securities laws”).23
          The “terminated” statement is also, as a matter of law, a fair report of a lawsuit that
  Plaintiff himself filed against his former law firm—in which he complained of his “wrongful
  termination” from the firm. See Complaint, Kesner v. Haynes and Boone, LLP, No. 10-cv-4009,
  ECF No. 1, at ¶ 1 (S.D.N.Y., filed May 14, 2010) (emphasis added) (Fugate Decl. Ex. 4.) Indeed,
  Plaintiff should, by all rights, be estopped from contradicting his own allegations in that action in
  these proceedings. See Slater v. U.S. Steel Corp., 871 F. 3d 1174, 1180 (11th Cir. 2017) (equitable
  doctrine of judicial estoppel “prohibit[s] parties from deliberately changing positions according to
  the exigencies of the moment”) (quoting New Hampshire v. Maine, 532 U.S. 742, 749-50 (2001)).
  V.      PLAINTIFF’S TAG-ALONG TORT CLAIMS ARE DUPLICATIVE AND
          BARRED
          Plaintiff’s remaining claims for Commercial Disparagement (Count II), Deceptive and
  Unfair Trade Practices (Count III), and Tortious Interference (Count IV) are barred on their face
  because they are each premised solely upon the allegedly defamatory statements in the Article.
          “New York law considers claims sounding in tort to be defamation claims . . . where those
  causes of action seek damages only for injury to reputation, [or] where the entire injury complained
  of by plaintiff flows from the effect on his reputation.’” Chao v Mt. Sinai Hosp., 476 F. App’x
  892, 895 (2d Cir. 2012) (citations omitted). Thus, duplicative tort claims that are based on the
  same underlying facts as a defamation claim must be dismissed. Id.; Goldman v. Barrett, 733 F.
  App’x 568, 570 (2d Cir. 2018) (“New York courts treat harm stemming from injury to reputation


  23
     In the part of his Complaint where he attempts to show Defendants “acted with actual
  malice,” Plaintiff pastes an excerpt from his counsel’s demand letter, generally alleging that “the
  details of hiring by MabVax are false” (Compl. at ¶ 36(e)). The assertions in that demand letter
  are not properly pleaded in the Complaint and should not be considered. See Tannerite Sports,
  864 F.3d at 251 (allegedly defamatory statements must be specifically pleaded and “vague,
  general references to documents outside the complaint” cannot take the “place of specific
  allegations putting the court and the defendant on notice of the particular claims asserted”). In
  any event, the asserted “details” are all accurately reported as summaries of the Complaint in the
  MabVax Action and are quintessentially matters subject to the fair report privilege, which cannot
  be defeated by actual malice. Gillings, 166 A.D.3d at 586; Glendora, 201 A.D.2d at 620.

                                                      19
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 21 of 22



  as sounding in defamation, and do not recognize separate torts as additional causes of action”;
  affirming dismissal); Fleisher v. NYP Holdings, Inc., 104 A.D.3d 536, 538-39 (1st Dep’t 2013)
  (dismissing ancillary tort claims where “[t]he underlying allegations fall within the ambit of”
  defamation claim); Lesesne v. Brimecome, 918 F. Supp. 2d 221, 224-25 (S.D.N.Y. 2013) (same).24
  Application of this principle ensures that a plaintiff cannot plead around the requirements of
  defamation law as a way to evade valid defenses to a defamation claim, like the fair report
  privilege. See Fridovich, 598 So. 2d at 69-70 (a plaintiff cannot “make an end-run around”
  defamation defenses by “simply renaming the cause of action and repleading the same facts”).
         Here, Counts II-IV are based on exactly the same set of operative facts as Count I, the
  defamation claim. These duplicative counts must also be dismissed.
         Plaintiff’s Complaint should be dismissed in its entirety with prejudice.
                                    REQUEST FOR HEARING
         Pursuant to Local Rule 7.1(b)(2), Defendant respectfully requests oral argument on its
  Motion to Dismiss. Because the motion raises important First Amendment considerations and
  dispositive issues of law, Defendant believes the Court’s decision-making process would be
  aided by oral argument. Defendant estimates that a total of one hour will be required.
  Dated: August 26, 2019
                                                        Respectfully submitted,
   /s/ Natalie J. Spears                                /s/ Rachel E. Fugate
   Natalie J. Spears (pro hac vice)                     Rachel E. Fugate (Florida Bar. No. 144029)
   Gregory R. Naron (pro hac vice)                      Kendall O. Pfeifer (Florida Bar No. 105445)
   Jacqueline A. Giannini (pro hac vice)                SHULLMAN FUGATE PLLC
   DENTONS US LLP                                       2101 Vista Parkway, Suite 4006
   233 S. Wacker Dr.                                    West Palm Beach, FL 33411
   Chicago, IL 60606                                    Telephone: (561) 429-3619
   Telephone: (312) 876-8000                            rfugate@shullmanfugate.com
   natalie.spears@dentons.com                           kpfeifer@shullmanfugate.com
   gregory.naron@dentons.com                            Attorneys for Defendant Dow Jones &
   jacqui.giannini@dentons.com                          Company, Inc.




  24
     Likewise under Florida law, claims premised on allegedly defamatory statements must be
  brought as defamation claims and not as separate tort claims. See Fridovich v. Fridovich, 598
  So. 2d 65, 69-70 (Fla. 1992); Ovadia v. Bloom, 756 So. 2d 137, 140-41 (Fla. 3d DCA 2000).

                                                   20
Case 0:19-cv-61370-RS Document 24 Entered on FLSD Docket 08/26/2019 Page 22 of 22



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 26, 2019, a true and correct copy of the foregoing
  was served by CM/ECF on all counsel or parties of record on the service list and by U.S. Mail on
  Defendant Teri Buhl, 1725 York Avenue #30G, New York, NY 10128
         .
                                              /s/ Rachel E. Fugate
                                              Rachel E. Fugate
                                              Florida Bar No. 0144029
